RENDERED: AUGUST 12, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0769-MR

RODNEY SMITH                                                          APPELLANT


                 APPEAL FROM LYON CIRCUIT COURT
v.           HONORABLE CLARENCE A. WOODALL, III, JUDGE
                      ACTION NO. 19-CR-00128


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND DIXON, JUDGES.

COMBS, JUDGE: This is a criminal case in which the Appellant, Rodney Smith

(Smith), challenges an order from the Lyon Circuit Court granting a motion in

limine by the Commonwealth to suppress evidence. A jury convicted Smith of

assault in the third degree. On appeal, Smith contends that the trial court

improperly excluded evidence which deprived him of the right to present a

defense. After our review, we affirm.
             On July 18, 2018, Smith was an inmate at Kentucky State Penitentiary

(KSP). On that date, Smith had placed his mattress on the floor of his cell in

violation of prison regulations. A shift supervisor observed the mattress on the

floor and claimed to have seen Smith reach toward the HVAC vent in his cell.

Corrections Officer Rodriquez was asked to conduct a search of Smith’s cell.

Smith called the officer by a derogatory name and then leaned in and allegedly spat

on the officer, conduct which Smith denied. An administrative proceeding was

conducted. After a clerical error was discovered, a second administrative

proceeding was conducted. Both hearings resulted in the imposition of an

administrative penalty on Smith.

             On July 8, 2019, a Lyon County grand jury indicted Smith on one

count of Assault -- Third Degree and with being a Persistent Felony Offender

(PFO) -- First Degree.

             On May 6, 2021, the Commonwealth filed a motion in limine to

preclude Smith or his counsel from referring to the KSP administrative

proceedings regarding the incident. The Commonwealth contended that the

proceedings were administrative in nature and were not relevant to the separate

criminal charges that Smith was currently facing. Defense counsel filed a

response.




                                        -2-
               The Court heard the motion prior to the commencement of trial on

May 21, 2021. The Commonwealth argued that evidence regarding the KSP

administrative proceedings would merely confuse the jury.

               Defense counsel disagreed and argued that the administrative

proceedings were relevant. Prison officials stated that Smith had allegedly violated

a prison rule and that there was an initial investigation followed by a second

investigation to correct a clerical error. Defense counsel argued that it would “tie

Smith’s hands” not to be able to question the correctional officers regarding what

had transpired in the administrative matter.

               The trial court explained that it had a difficult time seeing the

relevance of the outcome of the internal KSP administrative hearings in the context

of the subsequent criminal proceeding now before the court. Even if the

administrative outcome were arguably relevant, the Court thought that under KRE

4031 it would mislead the jury into believing that punishment had been imposed

already. Based on that reasoning, the trial court granted the motion in limine

sought by the Commonwealth. However, the trial court permitted defense counsel




1
 Kentucky Rules of Evidence (KRE) 403 provides that: “Although relevant, evidence may be
excluded if its probative value is substantially outweighed by the danger of undue prejudice,
confusion of the issues, or misleading the jury, or by considerations of undue delay, or needless
presentation of cumulative evidence.”

                                               -3-
to use the administrative hearings to impeach any prior inconsistent statements by

a witness and for mitigation purposes during the penalty phase.

             Defense counsel advised the trial court that she had a subpoena for

one of the KSP hearing committee members, Patricia Allen, and that she wanted to

ask Ms. Allen about the findings from the prior administrative hearings. The court

explained that if Allen intended to testify about what had transpired at the KSP

hearing, such testimony would be precluded by the granting of the motion in limine

“because she did not actively investigate the case, she heard the case.” While the

court reiterated its ruling that “the administrative process is not relevant to this

criminal case,” it clarified that defense counsel would be permitted to call and to

question the initial investigator who had directly investigated the administrative

matter.

             The jury found Smith guilty of assault in the third degree -- but not

guilty of PFO I. Smith was sentenced to five years in the penitentiary. He then

filed this appeal.

            At the threshold of our analysis, we note the substantial deference that

we must accord to evidentiary rulings by trial courts:

             Trial courts enjoy substantial discretion in admitting
             or excluding evidence at trial. . . . Such decisions are not
             disturbed . . . in the absence of an abuse in discretion.
             The test for abuse of discretion is whether the trial
             judge’s decision was arbitrary, unreasonable, unfair, or
             unsupported by sound legal principles.

                                           -4-
Daugherty v. Commonwealth, 467 S.W.3d 222, 231 (Ky. 2015) (internal quotation

marks and citations omitted).

             On appeal, Smith contends that he was denied the right to present a

defense due to the trial court’s exclusion of evidence from the KSP administrative

proceedings. He explains that his defense was that Officer Rodriguez made up the

spitting incident in retaliation for Smith’s previously having filed a civil suit

against the officer. Smith claims that the prison officers “were out to get him” and

that a second hearing was held to explain that allegation. He contends that Ms.

Allen would have testified about inconsistent statements and findings in the two

administrative hearings that “would tend to cast doubt on Rodriguez’ [sic] version

of events.” In essence, Smith sought to re-argue his administrative case within the

context of the criminal case in the Lyon Circuit Court.

             Again, the trial court did not believe that the administrative process

was relevant and that even if it were relevant, it could mislead the jury under KRE

403 into believing that punishment had been inflicted already. The trial court did

allow use of the evidence for impeachment and mitigation purposes. In the recent

case of Welsh v. Commonwealth, 641 S.W.3d 132, 140 (Ky. 2022), our Supreme

Court cited United States v. Scheffer, 523 U.S. 303, 308, 118 S. Ct. 1261, 1264,

140 L. Ed. 2d 413 (1998), with approval as follows:




                                          -5-
             “‘[S]tate and federal rulemakers have broad latitude
             under the Constitution to establish rules excluding
             evidence from criminal trials. Such rules do not abridge
             an accused’s right to present a defense so long as they are
             not ‘arbitrary’ or ‘disproportionate to the purposes they
             are designed to serve.’”

             Finding no abuse of discretion in the trial court’s ruling, we conclude

that Smith was not deprived of his right to present a defense.

             Accordingly, we affirm.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Shannon Dupree                             Daniel Cameron
Frankfort, Kentucky                        Attorney General of Kentucky

                                           Ken W. Riggs
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -6-